Title: From George Washington to Anne-César, chevalier de La Luzerne, 13 November 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters Newburgh Novr 13th 1782
                  
                  I am honored with your Excellency’s letter of the 6th instant—on a subject not more distressing to you; Sir, than to myself.  I have at various periods of the War written to Congress and to the States, endeavouring to convince them of the necessity of passing the most vigorous Laws to prevent the Inhabitants from furnishing the Enemy with Provisions.  I will write them again, and will use every argument I am master of for that purpose.  In all other Nations, I believe, the persons guilty of that crime are punished with death, and without the States on this Continent will pass similar laws, I see no means of putting a stop to that destructive practice.  Any thing the Military could do in that matter would be in vain, to post so many guards as would be necessary would be destructive to the Army, and those Guards would be continually liable to be cutt off by the Enemy; and the whole Army would not suffice to Guard the extensive Coasts from whence this illicit Commerce is carried on. with much esteem & respect. I have the honor to be Sir Your Excellency’s Most Obedient humble Servant
                  
                     Go: Washington
                     
                  
               